Citation Nr: 1739974	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to now service-connected PTSD.  
 
3.  Entitlement to service connection for an eye disorder, to include as due to herbicide agent exposure.  

4.  Entitlement to service connection for hypertension, to include as secondary to now service-connected PTSD.  

5.  Entitlement to service connection for ischemic heart disease (IHD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to November 1968, including combat service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  

The Board has broadened and bifurcated the Veteran's claim for PTSD as reflected on the title page, to allow for an award of benefits in the instant decision and to ensure consideration of all diagnoses of record.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion);Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In August 2017, the Board denied the Veteran's motion to advance his case on the Board's docket pursuant to 38 C.F.R. § 20.900.  38 U.S.C.A. § 7101(a)(2) (West 2014).  
The issues of entitlement to service connection for an eye disorder, hypertension and acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In November 2013, prior to promulgation of a decision, the appellant submitted a written statement expressing his intent to withdraw his appeal as to the issue of entitlement to service connection for IHD.

2.  The Veteran's PTSD is related to stressful events he experienced during his combat service in Vietnam.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal as to the issue of entitlement to service connection for IHD are met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for entitlement to service connection for PTSD are met. 38 U.S.C.A. 
§§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.304(f)(2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 . An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 
In a November 2013 Statement in Support of Claim, the Veteran expressed his intent to withdraw his appeal involving entitlement to service connection for IHD.  Although the AOJ then certified this issue to the Board via a VA Form 8, this internal action is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals; there is no other action by VA which would lead the Veteran to believe this issue was on appeal.  38 C.F.R. § 19.35; Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).  Critically, the Veteran did not address this issue at his October 2016 Board hearing, or indicate that he was under the impression this matter was before the Board in the pre-hearing conference.  Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

Service Connection for PTSD

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). 

Regarding current diagnosis, there is conflicting evidence of record.  The May 2011 VA examiner found that the Veteran did not have any current psychiatric diagnosis.  As rationale, the examiner explained that although the Veteran was exposed to traumatic stressors, his history did not meet the social or occupational criteria necessary for a formal diagnosis.  However, a VA psychiatrist diagnosed the Veteran with PTSD based on the Veteran's reported symptomatology.  See January 2012 and February 2013 VA treatment records.  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the Board concedes the presence of a current acquired psychiatric disorder, diagnosed as PTSD.  38 C.F.R. § 5107(b); 38 C.F.R. § 3.102.  Thus, the first element of service connection is established.

Regarding in-service stressor events, his combat service is confirmed as his service personnel records show that he served in a combat theater of operations.  His reported stressors of being subject to rocket attacks, weapons fire, and witnessing the death of a servicemember while in Vietnam, are consistent with the circumstances, conditions, or hardships of his service.  See January 2011 statement; October 2016 Hearing Transcript at 4-5; 38 U.S.C.A. § 1154(a).  Further, the RO has conceded his stressors regarding service in Vietnam.  Accordingly, the Board finds his stressors are established under 38 C.F.R. § 3.304(f)(2).  

Regarding the final element of service connection, the VA psychiatrist who has provided ongoing mental health treatment to the Veteran diagnosed him with PTSD as secondary to his Vietnam combat service.  See January 2012 VA treatment record.  Thus, the preponderance of the probative medical evidence of record establishes a diagnosis of PTSD and a link between the current symptomatology and the Veteran's conceded stressors from combat service.  Thus, service connection for PTSD is warranted. 


ORDER

The appeal as to the issue of entitlement to service connection for IHD is dismissed.

Service connection for PTSD is granted.  



REMAND

The Veteran testified that he developed an eye disorder, to include blurry and loss of vision, three months after combat service in Vietnam, which continues to this day as a result of being hit by a shrapnel fragment above the left eyelid during a rocket attack.  See October 2016 Board Hearing Transcript at 2-3.  As noted above, the Board has conceded that the Veteran was subject to rocket attacks during service.  Additionally, his service personnel records reflect that his military occupational specialty was a field artillery crewman.  The Veteran is competent to report being hit by shrapnel, as well as vision difficulties shortly after service, and his report of such an injury is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Thus, the Board concedes an in-service eye injury.  Additionally, the May 2011 VA examination includes a diagnosis of legal blindness caused by endstage glaucoma.  The examiner did not provide an etiology opinion on the Veteran's diagnosed eye disorder.  Therefore, remand for an addendum opinion is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that his hypertension is related to his now service-connected PTSD, because his blood pressure rises when he is stressed.  See October 2016 Board Hearing Transcript at 17.  The May 2011 VA examination includes a diagnosis of hypertension.  However, the examiner did not provide an etiology opinion.  Thus, an addendum opinion is warranted.  

Regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the May 2011 VA examiner found that the Veteran did not have any current psychiatric diagnosis.  However, the Veteran's VA treatment records include a diagnosis of mood disorder, and depressive disorder is also included in his problem list.  See January 2012 VA treatment record.  Accordingly, an addendum opinion is needed.  

Evidence of record reflects that the Veteran has been in receipt of Social Security Administration (SSA) Disability benefits during the appeal period.  See May 2011 VA examination report.  These SSA records may be germane to each of the issues on appeal, and therefore should be obtained prior to adjudication.  Updated VA and private treatment records should also be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include records from Marinna, Tallahassee, and West Palm Beach VA Community Based Outpatient Clinics (CBOCs) and Gainesville VA Medical Center (VAMC).

2.  Ask the Veteran to identify any outstanding pertinent private medical records, to include records from Mullis Eye Institute.  After securing any necessary authorizations, obtain records from any identified providers.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.  If any records are unavailable, the claims file should be annotated as such and the Veteran and his representative should be notified. 

4.  Then obtain an addendum opinion addressing the etiology of the Veteran's bilateral eye disorder.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  No additional examination is needed, unless the examiner determines otherwise.  

For diagnosed bilateral legal blindness and glaucoma, please opine as to whether it is at least as likely as not (50 percent or greater probability) such disorder had its onset in or is otherwise related to service, to include as a result of his presumed exposure to herbicide agents and/or the conceded shrapnel injury to his left eyelid therein.  The examiner should specifically address the Veteran's credible report of developing blurry vision and loss of vision three months after service.  

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Then provide the claims file to the May 2011 VA examiner (or other examiner, if unavailable) for preparation of an addendum opinion.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner should review the claims file and provide the following opinions: 

(a) Is it at least as likely as not (50 percent probability or more) that diagnosed hypertension had its onset in service or is otherwise the result of service, to include as a result of presumed exposure to herbicide agents therein?

(b) Is it at least as likely as not (50 percent probability or more) that diagnosed hypertension is caused by the Veteran's service-connected PTSD?

(c) Is it at least as likely as not (50 percent probability or more) that diagnosed hypertension is aggravated (permanently worsened) by the Veteran's service-connected PTSD?  In addressing this question, the examiner should specifically address the Veteran's report that his blood pressure rises when he is stressed.  See October 2016 Board Hearing Transcript at 17.  

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After undertaking the above development, obtain an addendum to the May 2011 VA psychiatric opinion from a different examiner.  The claims folder must be made available to and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner should review the claims file and provide the following opinions: 

For mood disorder, depressive disorder, and any other psychiatric disorders other than PTSD diagnosed in the VA treatment records, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder:

(a) had its onset in or is otherwise related to service ; 
(b) was caused by his service-connected PTSD; or
(c) was aggravated (permanently worsened) by his service-connected PTSD.  

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Then, after taking any additional development deemed necessary, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


